DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the subject matter recited in claims 8 and 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5-7, 10, 11 and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 7,237,607 to Angman et al.  
Angman et al. discloses a protective device, fig. 1, for a male end portion of a steel tube, the device (10) including a cylindrical sleeve body having a main axis and defining an inner cavity intended to receive the male end portion (18), an engagement portion wherein the cylindrical sleeve body is split axially in at least two shells (12a, 12b) being held claims 1 and 17.  The engagement portion is split in at least two parts, each part being attached to one corresponding shell, and the engagement portion forming a first engagement surface (32) being an inclined surface of revolution about the axis, as recited in claim 2.  The first engagement surface (32) is on the side opposite of the cylindrical sleeve body, as recited in claim 5.  The first engagement portion comprises a second engagement surface located on the side of the cylindrical sleeve body, as recited in claim 6.  The engagement portion comprises a second inner cavity (56) in extension of the first inner cavity (54), as recited in claim 7.  The first cylindrical body comprises threads (24) on an inner surface, as recited in claim 15.  Fig. 5 discloses a protective device (20) for the female end portion, wherein the female end portion comprises an activating surface configured to contact the engagement portion and to exert a force exceeding a predefined threshold so that the shells are separated one from the other, as recited in claims 16 and 18.  Embodiment of fig. 9 discloses the junction comprises hooks (78) that are located in edges of first walls of claims 10 and 11.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Angman et al.
Angman et al. discloses the recited structure, including providing the first engagement surface formed as a portion of a conic surface of axis X, and appears to disclose the angle of the cone between 600 and 1200, as well as between 1200 and 1700, however Angman et al. is silent regarding the angle of the engagement surface with respect to axis X.  While Applicant has disclosed that the angle of the engagement surface with respect to the axis so as to transmit and convert an axial force into a radial force to separate the shells, Applicant does not disclose or suggest any criticality with respect to the angles being 600 and 1200 nor from 1200 to 1700, nor does Applicant state that being within the 600 to 1700 degree range solves any stated problem or is for any particular purpose beyond the purpose Angman et al.  It would appear that the engagement surface would perform equally well with the angle disclosed by Angman et al.  Accordingly, it would have been an obvious choice of mechanical expedients to one of ordinary skill in the art at the time the invention was filed to use routine experimentation to optimize the angle of the engagement portion such that it is between 600 and 1200 or between 1200 and 1700, wherein the angle of both the Angman et al. device and the present invention perform the same function in converting axial force into radial force to separate the shells, and wherein the recited angle ranges do not appear to provide any unexpected results.       
Allowable Subject Matter
Claims 8, 9 and 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The recited references are pertinent to Applicant’s invention in disclosing thread protecting devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F. BRINSON whose telephone number is (571) 272-4897.  The examiner can normally be reached on M-F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Rinehart can be reached on 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic 


/PATRICK F BRINSON/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        


August 14, 2021
P. F. Brinson